DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 25 January 2021, with respect to 112(b) rejection and 112(f) Claim Interpretation have been fully considered and are persuasive in view of amendment.  The 112(f) claim interpretation and 112(b) rejections of 27 October 2020 has been withdrawn. 
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that Abe and Lee, together do not teach the amended limitations as claimed (page 7). Specifically, applicant argues that Abe does not teach setting a tracking point at a time of interest in a M mode image and calculate an elastic index as claimed, rather Abe is directed to automatic tracking of TDT method. Applicant further explains reasons behind setting tracking point by using brightness profile, such as, a boundary between vascular lumen and blood vessel front wall, or a pass from the position of the vascular lumen, and when the brightness reaches a threshold value from a higher value and others (pages 8-9). 
However, the examiner respectfully disagrees. 
Currently amended limitation only requires “sets a tracking point by using brightness profile at a time of interest set in said one M mode image or selected one of said plural M mode images on said display to perform tracking from the set tracking point.” Thus, claim limitation does not reflect whether setting a tracking point by using brightness profile is when the 
Accordingly, Abe teaches identifying and quantifying 
The examiner submits that Abe clearly teaches setting a tracking point on said one M mode image or selected one of said plural M mode images on said to perform tracking from the set tracking point (operator can set the position of the time bar 62 on M-mode image, can drag it to arbitrary direction to move to desired position [0077]-[0079], tracking the movement of a specific local tissue in a temporal profile [0099], cursor to set a time phase as starting point of tracking [0109], [0112], movement of a specific region is set as a tracking starting point [0113]), and further discloses calculating an elastic index based on said second reception data corresponding to said one M mode image or said selected from said M mode images (spatial and temporal profiles of velocity information in a predetermined region of this arbitrary M-mode image data [0043],  characteristics/velocity information comprises displacement or strain [0028], [0118]).
Thus, the examiner recommends amending “by using brightness profile” with further limitations that reflect the applicant’s argument (such as brightness level increases, decreases), to overcome prior art (Abe). 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations (Please see modified rejection in view of amendment). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 18-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Abe et al.,” US 2004/0111028 (hereinafter Abe).
Regarding to claim 18, Abe teaches an ultrasonic diagnostic device comprising:
An ultrasonic probe including ultrasonic transducers for transmitting ultrasound to a living body tissue and receiving ultrasound reflected therefrom to output reception signal (an ultrasound probe 1 [0030]-[0032] contacts with the surface of the object to transmit/receive ultrasonic waves)
A transmission/reception circuit (transmitting section 2 which generates driving signals to said ultrasonic probe ([0030]) and that processes reception signals output from said ultrasonic probe to generate first reception and second reception data (an ultrasound receiving section which receives ultrasound reflected signals from the interior of the object [0030], B-mode processing section 4, Doppler mode processing section 5);
A memory that stores said first and second reception data generated by said transmission and reception circuit (Image storage circuit storing image data [0042]-[0043]); 
A processor that generates, based on said first reception data stored in said memory, B mode image data to display a B mode image (B mode image processing 
calculates an elastic index based on said second reception data corresponding to said one M mode image or said selected from said M mode images (spatial and temporal profiles of velocity information in a predetermined region of this arbitrary M-mode image data [0043], displacement or strain [0028], [0118]).
In regards to “using brightness profile at a time of interest set in said one M mode image,”  the examiner submits that M-mode image, by definition, is temporal changes of the velocity information of the tissue ([0068]), and Abe explicitly discloses that M-mode image is displayed in luminance (lightness) over timeline ([0068]), and also teaches that setting the mode of displaying physiological characteristics of the patient in the luminance of a M-mode image ([0072]).
Accordingly, when Abe sets tracking point in M-mode image using the time bar in the M-mode image, it will use the brightness (lightness) profile as claimed. 
Regarding to claims 19-20 and 22-23, Abe teaches all limitations of claim 18 as discussed above.
Abe further teaches following limitations:
Of claim 19, wherein, within a range of time of interest of said second reception data set on said M mode image or  selected from said one or said selected M mode image on said display, said processor calculates said elastic index based on said second reception data corresponding to said one M mode image or said selected Mode image ( temporal profiles [0043], physiological characteristics of the patient in time phase of an arbitrary M-mode image [0050], M-mode image in one heart beat [0076], spatial/temporal profile of a physiological characteristic of the patient at the time determined by the position of the time bar on the arbitrary M- mode image [0078]-[0079])
Of claim 20, wherein said processor performs tracking on a tracking portion set in said one M mode image or said selected M mode image on said display within said range of time of interest to calculate said elastic index corresponding to said M mode image (position of time bar 62 on M-mode image, [0078]-[0079], [0081]-[0082], [0118], tracking the movement of the tissue in a temporal profile[0099], automatic tracking means for M-mode image [0100], cursor to set a time phase as starting point of tracking [0109], [0112], spatial and temporal profiles of velocity information in a predetermined region of this arbitrary M-mode image data [0043], displacement or strain [0028], [0118]).
Of claim 22, wherein said processor calculates, from information on said tracking portion that is set, at least one of an IMT (intima media thickness), a blood vessel 
Of claim 23, wherein said processor automatically selects and sets, according to a predetermined characteristic, said tracking portion from said M mode image (automatic tracking means which can track the locus of the movement of a specific region of tissue from positional information of the tissue [0100])

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe as applied to claim 20 above, and further in view of “”Okada et al.,” US 2001/0016686 (hereinafter Okada).
Regarding to claim 21, Abe teaches all limitations of claim 20 as discussed above. 
Abe does discloses evaluating wall motion by setting tracking portion includes a cardiac wall and blood vessel wall ([0009]), but does not further explicitly teach boundary between different layers of the blood vessel wall, such as intima, adventitia, and a media as claimed.
However, Okada teaches imaging blood vessels using ultrasonography wherein the inner wall of the blood vessel is examined and setting sample gate including boundary between intima and vascular lumen (Fig. 3 [0110] and [0164]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify evaluating blood vessel wall as taught by Abe to further examine boundaries between blood lumen and intima, as Abe already disclosed evaluating blood vessel wall, and since intima was well known in the art as taught by Okada.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, but just setting its cursor to define sample gate to include boundary between lumen and intima, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the date of the claimed invention.  The motivation would have been to examine displacement of intima ([0110]), and there was reasonable expectation of success.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abe as applied to claim 18 above, and further in view of “Nogata et al.,” US 2010/0121192 (hereinafter Nogata).
Regarding to claim 24, Abe teaches all limitations of claim 18 as discussed above.
Abe further discloses elastic index as strain ([0118]), but does not explicitly teaches that elastic index as at least one of a stiffness parameter, a strain rate and an elastic modulus as claimed.
However, Nogata teaches calculating elastic modulus from ultrasound image data ([0015], [0059], and [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as taught by Abe to include teaching of Nogata, as both Abe and Nogata are directed to ultrasonic analysis of strain of the tissues, and since calculating elastic modulus from ultrasound image data was well known in the art as taught by Nogata.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, but further calculating elastic modulus from its determined strain, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the date of the claimed invention.  The motivation would have been to provide early diagnosis of the blood vessel related disease based on mechanical integrity of the tissues ([0002]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao (US 2007/0049828) discloses ultrasound imaging system that determines boundary point by using brightness transitions in M mode images ([0035]-[0038]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793